Per Ouriam.

The plaintiff offered no evidence of a demand upon the maker; the only paper offered in evidence according to the return was the note. The evidence upon a former trial and the exhibits used at that trial are in the return, but to no purpose. The evidence did not warrant a judgment upon the merits; there was simply a failure of proof. The judgment is, therefore, modified so that the action is dismissed without prejudice to a new action, and as modified, is affirmed, without costs.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment modified, and as modified, affirmed, without costs.